Exhibit 10.14
TEST LICENSE AGREEMENT
THIS TEST LICENSE AGREEMENT (“Test Agreement”) between Cold Stone Creamery, Inc.
(“CSC”) and Rocky Mountain Chocolate Factory, Inc. (“RMCF”) is made and entered
into this 16 day of April, 2009 (the “Effective Date”), by and between RMCF and
CSC pursuant to the recitals and terms herein. CSC and RMCF shall be
collectively referred to as the “Parties.”
WHEREAS, RMCF franchises gourmet chocolate and confection stores and
manufactures an extensive line of premium chocolates and other confectionery
products;
WHEREAS, CSC franchises super-premium ice cream and frozen dessert stores;
WHEREAS, CSC and RMCF desire to enter into this Test Agreement whereby CSC will
be authorized to offer several new and existing franchisees the right to sell
RMCF products in their stores pursuant to the terms of this Test Agreement and
an ADDENDUM to COLD STONE CREAMERY Franchise Agreement, a copy of which is
attached hereto as Exhibit A;
NOW, THEREFORE, in consideration of the above recitals and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.   DEFINITIONS. The following terms used herein shall have the following
definitions:

  1.1.   “Test Agreement” shall mean this Test Agreement.     1.2.   “Test
Location” shall mean the RMCF co-branded store added to a Cold Stone Creamery
franchisee’s store.     1.3.   “Test Franchisee” shall mean each of the
franchisees authorized to utilize the CSC and RMCF Systems pursuant to this Test
Agreement     1.4.   “Confidential Information” shall have the meaning set forth
in Section 13.1 of this Test Agreement.     1.5.   “Effective Date” shall mean
the date set forth in the preamble of this Test Agreement.     1.6.  
“Indemnitee” shall mean a party seeking indemnification pursuant to the
provisions of Section 16 hereof.     1.7.   “Indemnitor” shall mean a party from
which indemnification is sought pursuant to the provisions of Section 16 hereof.
    1.8.   “CSC System” shall mean the business operation utilized by CSC and
the Test Franchisees pursuant to this Test Agreement, including trade dress,
specifications for equipment and fixtures, preparation methods, standard
operating and administrative procedures and management and technical training
programs.     1.9.   “RMCF System” shall mean the business operation utilized by
RMCF and the Test Franchisees pursuant to this Test Agreement including trade
dress,

 



--------------------------------------------------------------------------------



 



      specifications for equipment and fixtures, preparation methods, standard
operating and administrative procedures and management and technical training
programs.     1.10.   “Marks” shall mean the “COLD STONE CREAMERY®” and/or the
“ROCKY MOUNTAIN CHOCOLATE FACTORY®” name and service mark, and such other
trademarks, service marks, logo types and commercial symbols as CSC and RMCF may
from time to time authorize the Test Franchisees to use in connection with the
operation of a Test Location.     1.11.   “Menu Items” shall mean the items set
forth in Exhibit A attached hereto and incorporated herein by reference plus any
additional items mutually agreed to by RMCF and CSC.     1.12.   “Net Sales”
shall mean the total of all sales by Test Franchisees of all products from each
Test Location, including catering, internet and off-site sales of such products,
whether for on-site or off-site consumption, but shall exclude (i) the amount of
any state or local sales or use tax actually paid by Test Franchisee,
(ii) refunds or returns and (iii) the discounted portions of goods sold,
including but not limited to sales under coupon or promotion so long as such
discounts are not provided in exchange for any rights, goods or services. The
Parties recognize and agree that under certain circumstances it may not be
practical to track sales discounts and coupons separately between the RMCF
products and the CSC products when such sales are recorded on a shared POS
system. In such cases to the extent the discounts and coupons are not
specifically tracked to one brand or the other, the discounts and coupons will
be allocated between RMCF sales and CSC sales based upon the proportions of the
total net sales from each brand on a monthly basis.     1.13.   “RMCF Royalty
Share” (This material has been omitted pursuant to a request for confidential
treatment and such material has been filed separately with the Commission.)    
1.14.   “Opening Date” shall mean the date upon which a particular Test Location
initially opens for business.     1.15.   “Primary Contact” shall have the
meaning set forth in Section 17.1 hereof.     1.16.   “Royalties” shall have the
meaning set forth in Section 4.3 hereof.     1.17.   “Term” shall have the
meaning set forth in Section 2 hereof.

2.   Term. The Test Agreement shall be effective as of the Effective Date and
expire one (1) year from the opening date of the last Test Location as agreed by
the parties in Section 3 below. The expiration of the Test Agreement shall not
impact the terms of the applicable Franchise Agreement(s) for the Test
Franchisees.   3.   Number of Test Locations. During the Term of this Test
Agreement, the parties may open as many Test Locations throughout the United
States at locations approved by both CSC and RMCF as the parties deem necessary
to evaluate the results of the co-branded Test Locations. As of the Effective
Date, the parties anticipate opening up to seven Test Locations, four (4) of
which shall be selected by CSC and three (3) of which shall be

2



--------------------------------------------------------------------------------



 



    selected by RMCF. The parties shall agree at a later date which one of the
Test Locations is the last.

4.   Franchise Agreements/Fees/Royalties

  4.1.   Franchise Fee: Neither CSC nor RMCF will charge any Franchise Fee to
any Test Franchisee in conjunction with the addition of either the CSC or RMCF
Systems to an existing location or in conjunction with the opening of a Test
Location pursuant to this Test Agreement.     4.2.   Royalties and Advertising
Fees. (This sentence has been omitted pursuant to a request for confidential
treatment and such material has been filed separately with the Commission.) In
addition, CSC shall assess additional Royalties and Advertising Fees on Net
Sales of RMCF and CSC Products. CSC shall pay RMCF an amount equal to the
collected RMCF Royalty Share, payable monthly not later than the 20th day of
each month based upon any such RMCF Royalty Share amount collected from Test
Franchisees during the prior calendar month. CSC shall retain the remainder of
Royalties and Advertising Fees assessed on Net Sales of RMCF products and CSC
products. RMCF shall not be entitled to and shall not receive any royalties or
other payments from the Test Franchisees or the Test Locations from the sale of
any Cold Stone Creamery (or nrgize) ice cream, frozen yogurt, frozen desserts or
other CSC products. RMCF shall be entitled, however, to charge the Test
Franchisees a bona fide wholesale price, that may be greater than the prices
charged to its standard store franchisees for chocolates and other products that
allows RMCF to derive additional revenue in consideration for the license of the
RMCF Marks and the RMCF System to Test Franchisees. (This sentence has been
omitted pursuant to a request for confidential treatment and such material has
been filed separately with the Commission.)     4.3.   Maintenance of Records.
During the Term of this Test Agreement, CSC shall keep full and accurate books
of account and records in sufficient detail to show the sales of Menu Items by
all Test Locations. CSC shall provide RMCF with monthly reports of Net Sales of
RMCF products and CSC products at each Test Location not later than the day each
month when CSC pays RMCF its share of Net Sales for the prior month. CSC shall
also provide RMCF with copies of all other reports on sales, income, costs and
expenses, including all financial statements, supplied to CSC by a Test
Franchisee. RMCF acknowledges and understands that such books of account and
records shall be in the form and format CSC maintains in the ordinary course of
its business and that such records shall be maintained for the same period of
time as CSC retains records in the ordinary course of its business.     4.4.  
Term of Franchise Agreement. The Franchise Agreements signed by the Test
Franchisees shall be effective in accordance with the terms thereof. Upon the
expiration of the initial term of the Franchise Agreements, they will only be
subject to renewal as co-branded Stores if RMCF and CSC have entered into an
agreement that succeeds this Test Agreement to co-brand additional stores after
this Test Agreement expires. If no such successor co-brand agreement is in
effect upon expiration of the Franchise Agreements, then each Test Franchisee
will be permitted to renew by signing the then current form of Franchise

3



--------------------------------------------------------------------------------



 



      Agreement offered to new franchisees of either CSC or RMCF, depending on
whether the Test Franchisee first had a business relationship with CSC or RMCF
before the Effective Date.

5.   OBLIGATIONS OF CSC.

  5.1.   Initial Design and Set-Up. CSC shall assist with the design for each
Test Location, based on specifications and criteria established by CSC and RMCF.
Such design shall include design intent drawings, colors and textures.     5.2.
  Training. CSC shall provide the following training with respect to each Test
Location:

  5.2.1.   CSC shall train up to two (2) representatives of each Test Franchisee
through CSC’s current training program. The training shall be conducted at CSC’s
headquarters in Scottsdale, Arizona in a scheduled training class. CSC is not
responsible for any costs or expenses incurred by any Test Franchisee in
conjunction with sending its representatives through CSC’s training program.    
5.2.2.   Each Test Franchisee who has not already successfully completed CSC’s
current training program must do so before they shall be approved to participate
in the Test.     5.2.3.   CSC personnel who have successfully completed RMCF’s
training program shall train up to two (2) representatives of each Test
Franchisee on the operation of a ROCKY MOUNTAIN CHOCOLATE FACTORY Store at the
Test Location.     5.2.4.   The Test Franchisee’s representatives trained at
CSC’s current training program shall be authorized to train non-managerial
employees working at the Test Location which may be conducted at the Test
Location.     5.2.5.   CSC may provide additional training if any such
additional training is needed.

  5.3.   Opening Assistance. CSC shall furnish one person experienced in the CSC
System and who has successfully completed RMCF’s training program to assist Test
Franchisees in conjunction with the opening of each Test Location opened
pursuant to this Test Agreement at no cost to RMCF or Test Franchisee.     5.4.
  Test Franchisee Support. On RMCF’s behalf, CSC shall assign a field level
employee to support, evaluate, assist, and consult with each of the Test
Locations on an as-needed basis during the Term. CSC personnel providing such
support will consult with RMCF’s Dedicated Account Manager if and when questions
arise related to RMCF operating procedures and other matters. CSC shall submit a
copy of each Quality, Service, Cleanliness and Experience (QSCE) evaluation it
conducts on a Test Franchisee to RMCF and copy RMCF on all correspondence to and
from the Test Franchisees.

4



--------------------------------------------------------------------------------



 



  5.5.   Non-Disparagement. CSC must not disparage to any person RMCF, its
employees, representatives or agents, its products or the Service Marks.

6.   OBLIGATIONS OF RMCF.

  6.1.   Initial Design and Set-Up. RMCF shall assist with the design for each
Test Location, based on specifications and criteria established by CSC and RMCF.
Such design shall include design intent drawings, colors and textures.     6.2.
  Training. RMCF shall train five (5) representatives of CSC through RMCF’s
current training program. The training shall be conducted at RMCF’s headquarters
in Durango, Colorado in a special training class tailored to the Test Program.
RMCF is not responsible for any costs or expenses incurred by CSC in conjunction
with sending its representatives through RMCF’s training program.

  6.2.1.   The representatives of CSC trained at RMCF’s training program shall
train managerial employees of each Test Franchisee at the Test Location. CSC’s
representatives will provide each Test Franchisee with a copy of RMCF’s
Operations Manual as part of the training.     6.2.2.   Each Test Franchisee
must successfully complete the RMCF training conducted by the representatives of
CSC before they shall be approved to participate in the Test.     6.2.3.   RMCF
may send a representative to the Test Location to provide additional training if
any such additional training is needed in CSC’s or in RMCF’s determination.

  6.3.   Opening Assistance. At CSC’s request, RMCF shall furnish one person
experienced in the RMCF System to assist Test Franchisees for up to 3 days in
conjunction with the opening of a Test Location at no cost to CSC or Test
Franchisee.     6.4.   Non-Disparagement. RMCF must not disparage to any person
CSC, its employees, representatives or agents, its products or the Service
Marks.

7.   OBLIGATIONS OF TEST FRANCHISEES. CSC and RMCF agree that each Test
Franchisee shall be required to comply with the following requirements as part
of their participation in the Test.

  7.1.   Supplies and Materials. Test Franchisee shall purchase all necessary
furniture, fixtures, equipment, supplies and signage for the Test Location
including proprietary items (“Proprietary Items”) from CSC or RMCF, as
applicable, or CSC and RMCF’s approved distributors, as applicable, as directed
by CSC or RMCF.     7.2.   Standards of Operation. CSC and RMCF agree that they
will require each of the Test Franchisees to comply with the following terms.

  7.2.1.   CSC and RMCF will lend to each Test Franchisee, upon satisfactory
completion of their respective Training Programs, one copy of their

5



--------------------------------------------------------------------------------



 



      respective Operating Manuals per Test Location (which is comprised of a
series of volumes under various titles), for use by Test Franchisee strictly in
accordance with the terms of the Franchise Agreement governing the Test
Location. Each Test Franchisee will sign the form of Franchise Agreement,
including an addendum licensing the RMCF Marks and the RMCF System, attached
hereto as Exhibit B. Each Test Franchisee must operate the Test Location
strictly in accordance with the Operating Manuals, as amended from time to time,
and with the rules, regulations, instructions, policies and procedures as may
from time to time be issued by CSC and RMCF for the conduct of the Test Location
as CSC and RMCF deem appropriate.     7.2.2.   Test Franchisee shall cause all
of its employees, while working at a Test Location, to comply with the dress
requirements required by CSC and RMCF.     7.2.3.   Test Franchisee shall adhere
to the food preparation, service standards and other operational requirements
provided in the Operating Manuals.     7.2.4.   Test Franchisee must offer and
sell at each Test Location all products designated by CSC and RMCF, consistent
with CSC and RMCF’s comprehensive standards and requirements. Test Franchisee
must purchase chocolate candy and other products from RMCF as the designated
supplier of those items and comply with RMCF’s standards for the mix of products
offered at the Test Locations. In addition, Test Franchisee must fully
participate in all local, regional, seasonal, promotional and other programs,
initiatives and campaigns adopted by CSC and RMCF that CSC and RMCF require Test
Franchisee to participate in.     7.2.5.   Test Franchisee shall maintain at all
times a sufficient supply of all approved products for both CSC and RMCF to meet
the demands of its customers.     7.2.6.   Test Franchisee must operate each
Test Location with the highest integrity and good business standards, and must
use its best efforts to enhance, to the satisfaction of CSC and RMCF, the
goodwill associated with the Marks.     7.2.7.   Test Franchisee must not
disparage to any person CSC or RMCF or their employees, representatives or
agents, products or the Marks.     7.2.8.   Test Franchisee must purchase the
equipment and signage for each Test Location through CSC and RMCF, as
applicable, or their affiliates, unless authority to purchase elsewhere is
granted in writing by CSC and RMCF.     7.2.9.   Test Franchisee must cause the
Test Location premises to be constructed, equipped and decorated in strict
compliance with CSC and RMCF’s requirements. If these requirements, plans and
specifications are not followed in all significant respects or if changes were
not approved in

6



--------------------------------------------------------------------------------



 



      writing prior to being implemented, Test Franchisee may not open the Test
Location to the public. Test Franchisee must engage licensed contractors and
architects, who are subject to CSC and RMCF’s approval, obtain appropriate
construction documents, and all mechanical, plumbing, electrical and
architectural plans must be sealed and stamped, as CSC and RMCF may require,
even if the site’s local government does not require same.     7.2.10.   Test
Franchisee must cause each Test Location to be consistent in color, design and
style with the standards adopted and approved by CSC and RMCF pursuant to this
Test Agreement. Any proposed remodeling of a Test Location shall only be
implemented after both CSC and RMCF have given their approval in writing. The
equipment and premises used in connection with each Test Location must comply
with the standards that CSC and RMCF requires of the Test Franchisees.    
7.2.11.   Each Test Location must be directly supervised “on-premises” by a
manager who has been approved by both CSC and RMCF and who has satisfactorily
completed the Training Programs required by CSC and RMCF.     7.2.12.  
Insurance

  7.2.12.1.   Each Test Franchise must obtain and maintain during the term of
this Test Agreement, such insurance policies as CSC requires under the terms of
CSC’s Franchise Agreement, in its sole discretion. These insurance policies must
name CSC and RMCF, (and any other Affiliates of CSC or RMCF that they may
reasonably require) as additional insureds. CSC shall cause each Test Franchisee
to provide RMCF with evidence of the effectiveness of such insurance policies
and the naming of RMCF as an additional insured within 10 days of the opening of
each Test Location. The insurance must be placed with an insurance carrier or
carriers satisfactory to CSC and RMCF, must be satisfactory in form to CSC and
RMCF and may not be subject to cancellation or any material change except after
30 days’ prior written notice to CSC. The insurance policies must provide that
no failure of Test Franchisee to comply with any term, condition or provision of
the contract, or other conduct by Test Franchisee, will void or otherwise affect
the protection afforded to CSC or RMCF (or other Affiliates of CSC or RMCF that
it may reasonably require) under the policy. Certificates of insurance with
respect to these insurance policies must be provided to CSC and RMCF with
respect to all insurance policies in effect during the term of this Test
Agreement, promptly after the issuance of the insurance policies and as may be
requested by CSC or RMCF.

7



--------------------------------------------------------------------------------



 



  7.2.12.2.   If Test Franchisee fails to pay any premium when due or any policy
is in default, CSC or RMCF may, but will not be obligated to, pay any premium
and/or take any action necessary to cure the default. In this event, Test
Franchisee must immediately pay to CSC or RMCF the amount so paid or the amount
expended to cure such default, plus interest at the rate of 18% per annum from
the date paid or expended by CSC.

  7.2.13.   The transfer provisions in CSC’s form of Franchise Agreement shall
govern each Test Franchisee’s transfer process, if applicable. CSC agrees that
RMCF shall be provided with copies of all information that CSC receives in order
to approve a proposed transferee and that RMCF’s written approval will be
required before a proposed transferee is approved.

8.   DEDICATED ACCOUNT MANAGER. Both CSC and RMCF shall designate one person,
known as the “Dedicated Account Manager,” in their organizations to serve as the
initial point of contact for all issues that arise during the Term of this Test
Agreement. The Dedicated Account Manager shall be responsible for coordinating
the resolution of problems suffered by the Test Franchisees, providing
assistance to Test Franchisees, and working out solutions with the other
Dedicated Account Manager.   9.   REPRESENTATIONS AND WARRANTIES.

  9.1.   CSC. CSC hereby represents and warrants that (i) CSC is free to enter
into this Test Agreement and to grant the rights herein granted without
violating the rights of any third party and is not subject to any obligations
which would have a material adverse effect on CSC’s ability to substantially
perform its obligations hereunder; (ii) CSC will comply with all laws,
regulations, orders and ordinances applicable to its performance of this Test
Agreement as set forth herein; and (iii) at no time during the Term will CSC
disparage its association with RMCF or any RMCF product or service. CSC further
represents and warrants that it has the requisite power and authority to bind
its parent company, Kahala Franchise Corp., to the extent necessary to effect
the transactions contemplated by this Test Agreement.     9.2.   RMCF. RMCF
hereby represents and warrants that (i) RMCF is free to enter into this Test
Agreement and to grant the rights herein granted without violating the rights of
any third party and is not subject to any obligations which would have a
material adverse effect on RMCF’s ability to substantially perform its
obligations hereunder; (ii) RMCF will comply with all laws, regulations, orders
and ordinances applicable to the performance of its obligations as set forth
herein; (iii) at no time during the Term will RMCF disparage its association
with CSC or any other product or service of CSC.

10.   PRICING. Test Franchisees shall determine, in their independent sole
discretion, the prices charged to their customers for the Menu Items.

8



--------------------------------------------------------------------------------



 



11.   ADVERTISING AND MARKETING.

  11.1.   Advertising Approval. No marketing or advertising regarding the Test
Locations may be utilized by Test Franchisee, CSC or RMCF without the prior
written approval of both CSC and RMCF. The party wishing to utilize the
marketing or advertising shall present all proposed advertising, promotional or
marketing materials for approval to CSC or RMCF or both, as applicable, who
shall each have five (5) business days in which to approve or reject such
materials.     11.2.   Press Releases. CSC and RMCF shall cooperate with one
another and shall mutually agree upon any press release or other public
announcement made by either party relating to the existence or substance of this
Test Agreement. The Test Franchisees may not issue a press release without the
written consent of both CSC and RMCF.

12.   MARKS.

  12.1.   Ownership.

  12.1.1.   CSC represents and warrants that (i) it is the owner of the CSC
Marks in and all rights, registrations, applications and filings with respect to
the CSC Marks and all renewals and extensions of any such registrations,
applications and filings; and (ii) it has the right to utilize the CSC Marks in
the manner set forth herein.     12.1.2.   RMCF represents and warrants that
(i) it is the owner of the RMCF Marks in and all rights, registrations,
applications and filings with respect to the RMCF Marks and all renewals and
extensions of any such registrations, applications and filings; and (ii) it has
the right to utilize the RMCF Marks in the manner set forth herein.

  12.2.   Use. Both parties represent and agree that they shall use the Marks
only for the purposes stated herein and pursuant to the terms and conditions of
this Test Agreement.     12.3.   Acknowledgement. CSC acknowledges and agrees
that the RMCF Marks and all rights therein and goodwill pertaining thereto
belong exclusively to RMCF and all use of the RMCF Marks by CSC or Test
Franchisees, whether authorized or unauthorized, shall inure to the benefit of
RMCF. RMCF acknowledges that the CSC Marks and all rights therein and goodwill
pertaining thereto belong exclusively to CSC and all use of the CSC Marks by
RMCF or Test Franchisees, whether authorized or unauthorized shall inure to the
benefit of CSC.     12.4.   Protection of Rights. Both CSC and RMCF shall take
all reasonable steps necessary to prosecute and maintain all appropriate
registrations for the Marks during the term of this Test Agreement. The parties
shall cooperate fully and in good faith with each other for the purpose of
securing and preserving their respective rights in and to the Marks. The parties
shall cause to appear on and in connection with its use of the Marks such
statutory trademark notices as both CSC and RMCF may reasonably request. Each
party shall inform the other party

9



--------------------------------------------------------------------------------



 



      promptly after it has knowledge or becomes aware of any infringement of
the Marks and shall take such action as is necessary or appropriate, in its
reasonable judgment, with respect to any possible infringement of the Marks by
any third parties. CSC shall have the initial right to determine whether or not
any action shall be taken on account of any infringement of the CSC Marks. RMCF
shall have the initial right to determine whether or not any action shall be
taken on account of any infringement of the RMCF Marks. If either fails to take
prompt action with respect to a particular infringement, the other may undertake
such action at its expense. If either party initiates legal proceedings pursuant
to the foregoing on account of any such infringement, the other party shall
cooperate with and assist the initiating party, to the extent reasonably
necessary to protect the Marks, including without limitation, being joined as a
necessary or desirable party to such proceedings.

13.   CONFIDENTIALITY/NON-DISCLOSURE

  13.1.   Definition of Confidential Information. The term “Confidential
Information” means all data, software, processes, recipes, procedures, know-how,
documents, concepts, designs, improvements, inventions, materials, trade secrets
and other information (collectively, “Information”) with respect to or relating
to CSC or RMCF’s business, business plans, marketing plans, financial
information, products, personnel, suppliers, vendors, customers, policies and
operational methods and manuals, including, without limitation, the formulation,
research and development, whether oral or written, whether textual, graphic or
machine-readable form, regardless of whether the Information is marked or
otherwise identified as “confidential.” Notwithstanding the foregoing, the term
Confidential Information shall not include Information that:

  13.1.1.   Is in the public domain through no action or failure to act of the
party receiving the Information;     13.1.2.   Prior to the Effective Date of
this Test Agreement, was already lawfully in receiving party’s possession
without any obligation of confidentiality to the disclosing party; or    
13.1.3.   Subsequent to the Effective Date of this Test Agreement, is obtained
by receiving party on a non-confidential basis from a third party who has the
right to disclose such information to receiving party.

  13.2.   Non-Disclosure. CSC and RMCF agrees, with respect to Confidential
Information with respect to which it is the receiving party:

  13.2.1.   To use the same degree of care (and, in no event, less than
reasonable care) in protecting the Confidential Information that the receiving
party would use to protect its own Confidential Information of a similar nature;
    13.2.2.   Not to copy, publish, show, reveal or disclose the Confidential
Information to any individual or entity (other than the receiving party’s
employees, agents and representatives who have a need to know, but only to the
extent of that need, or unless ordered to be or otherwise required to be
disclosed by receiving party by a court of law or other

10



--------------------------------------------------------------------------------



 



      governmental body, but only strictly to the extent so ordered or required,
and provided that the disclosing party is notified of such order or requirement
and given a reasonable opportunity to intervene);     13.2.3.   Not to use, for
its own purposes or benefit or for the purposes or benefit of any other
individual or entity, the Confidential Information, except in connection with
this Test Agreement or the Test Locations;     13.2.4.   To store the
Confidential Information only in secure places;     13.2.5.   Not to remove any
copyright, trademark, service mark or other proprietary rights notice attached
to, or included in, any Confidential Information.     13.2.6.   To return the
Confidential Information to the disclosing party in accordance with Section 13.3
of this Test Agreement; and     13.2.7.   To cause its shareholders, directors,
officers, employees, agents and representatives to comply with the foregoing
provisions of this Section 13.2.

  13.3.   Return of Confidential Information. CSC and RMCF each agree, with
respect to Confidential Information with respect to which either of them is the
receiving party, that it shall destroy or return to the disclosing party, at the
disclosing party’s option, all Confidential Information that the receiving party
possesses, upon the earlier of: (a) the termination or expiration of this Test
Agreement, unless this Test Agreement is succeeded by a Co-Branding Agreement
between the parties; or (b) within twenty-four (24) hours after the request of
the disclosing party.

14.   TERMINATION/EXPIRATION. This Test Agreement shall be effective on the
Effective Date and continue until terminated or expired in accordance with its
terms (the “Term”). The term for each Test Location shall be addressed in each
individual Franchise Agreement executed by the Test Franchisee and shall not be
impacted by the Term of this Test Agreement.

  14.1.   Termination for Convenience. Either party may terminate this Test
Agreement as a whole at any time upon thirty (30) days advance written notice to
the other. Other than as set forth herein, termination shall not impact Test
Locations already opened or for which a signed franchise agreement is already in
place, but termination of this Test Agreement shall preclude any additional
development or the opening of additional Test Locations not opened as of the
date notice of said termination for convenience was provided to the other party
by either CSC or RMCF.     14.2.   Termination for Cause. If either party is in
material default, the other shall be entitled to terminate this Test Agreement
and/or seek an injunction, monetary damages and/or other relief, upon the
occurrence of any of the following events (“Events of Default”), each of which,
individually or collectively, constitute “good cause” for termination of this
Test Agreement.

11



--------------------------------------------------------------------------------



 



  14.2.1.   If either party fails to (i) pay any monies owed to the other or any
of its affiliates or (ii) perform any other obligation under this Test
Agreement, or any other agreement between them or its affiliates, and that
failure has not been cured within 30 days after written notice of that default
has been provided. Termination will be effective immediately upon the expiration
of that cure period.     14.2.2.   If either party (or their officers, managers
or employees) repeatedly (three or more times) fails to pay any monies owed to
the other or any of their affiliates or perform any obligation, or other
repeated Events of Default occur under this Test Agreement, or any other
agreement between the parties. Termination will be effective immediately upon
written notice to the non-breaching party, without any opportunity to cure.

  14.3.   Post Termination/Expiration Obligations. Notwithstanding any
expiration or termination of this Test Agreement, both CSC and RMCF shall remain
obligated to perform the store level obligations set forth in each Franchise
Agreement. Specifically, RMCF shall be obligated to supply each Test Franchisee
with chocolate and other products as well as marketing materials necessary for
the operation of a RMCF store as long as such business remains open to the
public pursuant to a valid Franchise Agreement with CSC, its affiliates,
successors, parents or assigns, and also provided that there is an effective
Addendum to the CSC Franchise Agreement that grants Test Franchisee a license to
use the RMCF Marks and to offer RMCF products for sale.     14.4.   Primary
Contacts. Notwithstanding anything herein to the contrary, the parties hereto
agree not to issue any notice of default without first attempting to contact by
telephone each party’s Primary Contact as identified in Section 17.1 below.

15.   TRANSFERABILITY OF INTEREST.

  15.1.   By RMCF. RMCF may not sell, assign or transfer its interest in this
Test Agreement without CSC’s prior written approval, which CSC may withhold in
its sole discretion and any attempt or purported assignment or transfer shall
constitute a breach of this Test Agreement and be void. Notwithstanding the
foregoing, RMCF may transfer or assign this Test Agreement to any parent,
subsidiary, affiliate or any entity which acquires a majority ownership interest
in RMCF during the Term of this Test Agreement or any of its subsidiaries or
affiliates, provided such assignee assumes the obligations of RMCF under this
Test Agreement and provided further that no such assignment shall relieve RMCF
of its obligations hereunder.     15.2.   By CSC. This Test Agreement may not be
assigned or transferred in whole or in part by CSC; provided, however,
notwithstanding the foregoing, CSC may transfer or assign this Test Agreement to
any parent, subsidiary, affiliate or any entity which acquires a majority
ownership interest in CSC or any of its subsidiaries or affiliates, provided
such assignee assumes the obligations of CSC under this Test Agreement and
provided further that no such assignment shall relieve CSC of its obligations
hereunder.

12



--------------------------------------------------------------------------------



 



16.   INDEMNIFICATION.

  16.1.   By CSC. CSC shall defend, indemnify and hold RMCF and its affiliates,
directors, officers, employees, and agents (the “RMCF Parties”) harmless from
and against any liabilities, losses, claims, suits, demands, damages, costs and
expenses (including without limitation, reasonable attorneys’ fees and
expenses), (i) arising out of or otherwise relating to any claims of third
parties, including Test Franchisees, against any of the RMCF Parties relating to
a breach by CSC of any warranty, representation, term or condition made or
agreed to by CSC hereunder or alleging intellectual property infringement,
unfair competition or infringement of other similar proprietary rights, or
(ii) arising out of the use by RMCF or Test Franchisees of the CSC Marks or the
CSC System in accordance with the terms of this Test Agreement.     16.2.   By
RMCF. RMCF shall defend, indemnify and hold CSC and its affiliates, directors,
officers, employees, and agents (the “CSC Parties”) harmless from and against
any liabilities, losses, claims, suits, demands, damages, costs and expenses
(including without limitation, reasonable attorneys’ fees and expenses),
(i) arising out of or otherwise relating to any claims of third parties against
any of the CSC Parties relating to a breach by RMCF of any warranty,
representation, term or condition made or agreed to by RMCF hereunder or
(ii) arising out of the use by CSC or Test Franchisees of the RMCF Marks or the
RMCF System in accordance with the terms of this Test Agreement.     16.3.  
Indemnification Requirements. In order to be entitled to indemnification
pursuant to the terms of this Section 16, the Indemnitee shall: (i) give the
Indemnitor prompt written notice of any claim with respect to which the
Indemnitee seeks or will seek indemnity; and (ii) cooperate reasonably with
Indemnitor in the defense of such claim by providing information to the
Indemnitor. The Indemnitor shall have the option to exclusively undertake and
conduct the defense any such claims or suits. Neither party shall make any
settlement involving the other party without the other party’s prior written
consent.

17.   GENERAL PROVISIONS.

  17.1.   Notices. All notices and other communications required or permitted to
be given under this Test Agreement shall be in writing and shall be delivered
either by personal service or prepaid overnight courier service addressed to the
attention of the “Primary Contact” for the party as follows:

         
 
  If to CSC:   Cold Stone Creamery, Inc.
 
      Attn: Assistant General Counsel
 
      9311 East Via de Ventura
 
      Scottsdale, Arizona 85258
 
      Phone: (480) 362-4355
 
      Fax: (480) 362-4797

13



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   Cold Stone Creamery, Inc.
 
      Attn: Brand President
 
      9311 E. Via de Ventura
 
      Scottsdale, Arizona 85258
 
      Phone: (480) 362-4681
 
      Fax: (480) 362-4798          
 
  If to RMCF:   Rocky Mountain Chocolate Factory
 
      Attn: Chief Operating Officer
 
      265 Turner Dr.
 
      Durango, CO 81303
 
      Phone: (970) 259-0554
 
      Fax: (970) 259-5895          
 
  With a copy to:   Lynne M. Hanson
 
      Ballard Spahr Andrews & Ingersoll, LLP
 
      1225 17th Street, Suite 2300
 
      Denver, CO 80202
 
      Phone: (303) 292-2400
 
      Fax: (303) 296-3956

      If delivered personally, such notices or other communications shall be
deemed delivered upon delivery. If sent by prepaid overnight courier service,
such notices or other communications shall be deemed delivered upon delivery or
refusal to accept delivery as indicated on the return receipt. Either party may
change its address at any time by written notice to the other party as set forth
above.     17.2.   Entire Agreement. Except as specifically noted herein, this
Test Agreement sets forth the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes any and all
prior negotiations, discussions and agreements relating to the subject matter
hereof. This Test Agreement may not be amended except in a writing executed by
both parties and specifically referencing this Test Agreement.     17.3.  
Construction. CSC and RMCF each acknowledge that it has had ample opportunity to
review this Test Agreement, that each party had it reviewed by the counsel of
their choosing and waives any right it may have to interpret it against the
drafter thereof. The headings used in this Test Agreement are for reference
purposes only and shall not be deemed a part of this Test Agreement.     17.4.  
Choice of Law/Venue. This Test Agreement and the rights and obligations of the
parties under this Test Agreement shall be governed by and construed in
accordance with either the laws of the State of Arizona or the laws of the State
of Colorado, without giving effect to the principles thereof relating to the
conflicts of laws. The parties further agree that the state and federal courts
located in either Maricopa County, Arizona or the City and County of Denver,
Colorado shall have exclusive jurisdiction over all disputes arising from this
Test Agreement or any other dispute arising from the relationship between CSC
and RMCF. The party filing a complaint shall file it in the jurisdiction of the
other

14



--------------------------------------------------------------------------------



 



      party and the laws of the State where the complaint is filed shall govern
the dispute.     17.5.   Severability. If any provision of this Test Agreement
is determined to be invalid or unenforceable, then such determination shall not
affect any other provision of this Test Agreement, all of which such other
provisions shall remain in full force and effect.     17.6.   No Waiver. No
waiver by any party hereto, whether express or implied, of any provision of this
Test Agreement or of any breach or default of any party, shall constitute a
continuing waiver of such provision or any other provision of this Test
Agreement, and no such waiver by any party shall prevent such party from acting
upon the same or any subsequent breach or default of the other party of the same
or any other provision of this Test Agreement.     17.7.   Disclaimer of Agency.
Nothing in this Test Agreement shall create a partnership or joint venture or
establish the relationship of principal and agent or any other relationship of a
similar nature between the parties hereto, and neither RMCF nor CSC shall have
the power to obligate or bind the other in any manner whatsoever.     17.8.  
Counterparts. This Test Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.     17.9.   Survival. All rights and
obligations herein which are by their nature continuing will survive expiration
or termination of this Test Agreement.

IN WITNESS WHEREOF, this Test Agreement is entered into by and between the
parties hereto as of the Effective Date.

                      ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.       COLD STONE
CREAMERY, INC.    
 
                   
By:
  /s/ Bryan J. Merryman       By:   /s/ Walter L. Schultz    
 
                    Print Name: Bryan J. Merryman       Print Name: Walter L.
Schultz     Title: Chief Operating Officer, Chief                 Financial
Officer       Title: Executive VP, CFO    
 
                                ACKNOWLEDGED AND AGREED TO BY:    
 
                                KAHALA FRANCHISE CORP.    
 
                   
 
          By:   /s/ Walter L. Schultz    
 
                                Print Name: Walter L. Schultz                
Title: Executive VP, CFO    

15



--------------------------------------------------------------------------------



 



EXHIBIT A—Form of RMCF Addendum

